OPINION — AG — **** DESTRUCTION OF INITIATIVE AND REFERENDUM PETITIONS **** INITIATIVE AND REFERENDUM PETITIONS EITHER FOUND TO BE INSUFFICIENT AND THEIR TIME FOR LODGING AN APPEAL EXPIRED OR NOT APPROVED BY THE PEOPLE AT A REGULAR OR SPECIAL ELECTION CANNOT BE SUMMARILY DESTROYED BY THE SECRETARY OF STATE. BEING PUBLIC RECORDS, APPLICATION MUST BE MADE TO THE ARCHIVES AND RECORDS COMMISSION FOR AUTHORITY TO TRANSFER OR DESTROY SAME. CITE: 34 Ohio St. 1970 Supp., 8 [34-8], 74 Ohio St. 1961 565 [74-565] (MIKE MARTIN)